DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
400 as first recited on Page 7, line 24. 
404 as recited on Page 7, line 28. 
306 page 8, line 13
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure (Please refer to the substitute specification – clean copy dated 9/29/2020) is objected to because of the following informalities: 
Page 2, line 11 recites “a safer intravenous Cannula”. The Examiner suggests amending this passage as the following “a safer intravenous cannula” as the Examiner believes the word cannula has been erroneously capitalized. 
Page 7, four lines from the bottom of the page recites “a luer lock 403 releasably attached at a distal portion of the flash back chamber 402”. The Examiner suggests amending this to recite “a luer lock 403 releasably attached at a proximal portion of the flash back chamber 402” as Figs. 1-4 and 8-10 show the luer lock 403 being attached at a proximal portion of the flash back chamber.
Page 10, line 9 recites “the catheter hub assembly 200so”. The Examiner suggests a space between the number “200” and the word “so”.
Page 10, line 10 recites “ribs (205”. The Examiner suggests the amendment of “ribs 205” as the Examiner believes the open parenthesis is not intended to be there.
Page 10, line 22 recites “by the tip 101 of the needle 101”. The Examiner suggests amending this passage to read “by the tip 101 of the needle 100” (bolded for emphasis) as the Examiner believes the erroneous reference numeral was used for the needle.
Appropriate correction is required.
Claim Objections
Claims 1, 3-6, 8, and 9 are objected to because of the following informalities:  
Claim 1, lines 6-7 recites “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery
Claim 1, line 11 recites “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery catheter assembly” to more consistently recite the limitation throughout the claims.
Claim 3, line 8 recites “through bore”. The Examiner suggests amending this to recite “through-bore” to more consistently recite the limitation of a through-bore in the same manner as recited in line 4 of claim 3.
Claim 3, line 9 recites “through bores”. The Examiner suggests amending this to recite “through-bores” to more consistently recite the limitation of a through-bore in the same manner as recited in line 4 of claim 3.
Claim 3, line 11 recites “the proximal through bore”. The Examiner suggests amending this to recite “the proximal through-bore” to more consistently recite the limitation of a through-bore in the same manner as recited in line 4 of claim 3.
Claim 3, lines 15-16 recites “the distal through bore”. The Examiner suggests amending this to recite “the distal through-bore” to more consistently recite the limitation of a through-bore in the same manner as recited in line 4 of claim 3.
Claim 4, line 5 recites “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery catheter assembly” to more consistently recite the limitation throughout the claims.
Claim 4, line 6 recites “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery
Claim 5, line 2 recites “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery catheter assembly” to more consistently recite the limitation throughout the claims.
Claim 6, lines 7-8 recites “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery catheter assembly” to more consistently recite the limitation throughout the claims.
Claim 6, line 10 recites “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery catheter assembly” to more consistently recite the limitation throughout the claims.
Claim 8, line 1 recites “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery catheter assembly” to more consistently recite the limitation throughout the claims.
Claim 9, lines 5-6 “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery catheter assembly” to more consistently recite the limitation throughout the claims.
Claim 9, line 8 “the catheter assembly”. The Examiner suggests amending this to recite “the intravenous delivery catheter assembly” to more consistently recite the limitation throughout the claims.
Appropriate correction is required.
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a mechanism for obstructing the bevel/tip from emerging out of a distal end of the tip protector assembly” in claim 1, lines 13-14.
“another mechanism to engage the bulge and prevent the portion of the needle from the bulge to the bevel/tip from emerging out of a proximal end of the tip protector assembly” in claim 1, lines 15-17.
“coaxially and removably attached over the tip protector assembly by a locking mechanism” in claim 5, lines 4-5.
“removably attached to an attachment site at a distal portion of the wing body through a locking mechanism to protectively cover the bevel/tip and catheter tube” in claim 7, lines 5-6.
“coaxially and removably attached over the tip protector assembly by a locking mechanism” in claim 8, lines 2-4.
“removably attached to an attachment site at a distal portion of the wing body through a locking mechanism to protectively cover the bevel/tip and catheter tube” in claim 10, lines 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the portion of the needle" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “the distal end portion of the needle” which would provide antecedent basis from claim 1, lines 3-4.
Claim 1, lines 2-3 recites the limitation of “the bulge located nearer a proximal end”. However, this limitation is unclear as Fig. 6 shows and Page 8, lines 1-5 recites “a bulge 102 in a distal section of the needle”. Therefore, it is unclear how the bulge can be located nearer a proximal end. For the purpose of examination, the Examiner will interpret this claim limitation to mean that the bulge is located nearer a proximal end of the needle when compared with the bevel/tip of the needle.
Claim 3, line 17 recites “the length of the needle portion”. There is insufficient antecedent basis for both “the length” and “the needle portion”. For the purpose of examination these limitations will be interpreted as “a length of the distal end portion of the needle”.
Claim limitation “removably attached to an attachment site at a distal portion of the wing body through a locking mechanism to protectively cover the bevel/tip and catheter tube” as recited in claims 7 and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts 
The claim limitation “removably attached to an attachment site at a distal portion of the wing body through a locking mechanism to protectively cover the bevel/tip and catheter tube” as recited in claims 7 and 10 has insufficient disclosure as the Applicant’s instant specification does not include a clear linkage between the structure and function of the locking mechanism. The Examiner was only able to find one recitation of the locking mechanism within the instant specification, see Page 5, lines 7-10. However, this paragraph is devoid of any structure that performs the function within claims 7 and 10.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 6, lines 5-6 recites “a luer lock releasably attached at a distal portion of the flash back chamber” (bolded for emphasis). This limitation is unclear as Figs. 1-4 and 8-10 all show the luer lock 403 being releasably attached at a proximal portion of the flash back chamber not a distal portion of the flash back chamber. For the purpose of examination, “a luer lock releasably attached at a distal portion of the flash back chamber” will be interpreted as “a luer lock releasably attached at a proximal portion of the flash back chamber” (bolded for emphasis).
Claim 7, line 5 recites “a locking mechanism”. It is unclear to the Examiner if this “locking mechanism” is the same locking mechanism as recited in Claim 5, line 5. For the purposes of examination, the “locking mechanism” as recited in Claim 7, line 5 will be interpreted as a separate locking mechanism than the “locking mechanism” recited in Claim 5, line 5.
Claim 9, lines 3-5“a luer lock releasably attached at a distal portion of the flash back chamber” (bolded for emphasis). This limitation is unclear as Figs. 1-4 and 8-10 all show the luer proximal portion of the flash back chamber” (bolded for emphasis).
Claim 9, line 7 recites “with a corresponding rib present inside the catheter assembly”. It is unclear to the Examiner if “a corresponding rib” is the same “corresponding rib” as recited within claim 4, lines 4-5 “engage a corresponding rib present inside the catheter assembly”. For the purpose of examination, the limitation “with a corresponding rib present inside the catheter assembly” will be interpreted as “with the corresponding rib present inside the catheter assembly” as the “a corresponding rib” of claim 9, line 7 is being interpreted to be the same “corresponding rib” as recited in claim 4, line 4.
Claim 10, lines 3-4 recite “a locking mechanism”. It is unclear to the Examiner if this “locking mechanism” is the same locking mechanism as recited in Claim 8, lines 3-4. For the purposes of examination, the “locking mechanism” as recited in Claim 10, lines 3-4 will be interpreted as a separate locking mechanism than the “locking mechanism” recited in Claim 8, lines 3-4.
Claims 2, 4-5, and 8 are rejected under 35 U.S.C. 112(b) as they are dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2011/0213307; hereinafter “Kawai”).
With regards to claim 1, Kawai discloses (Figs. 1-7, 10, and 23-24) an intravenous cannula (See [0064] “indwelling needle assembly”) comprising:
a needle (10) having a distal end portion with a bevel/tip (18) and a bulge (20), the bulge located nearer a proximal end (See Fig. 3 which shows the bulge 20 nearer a proximal end of the needle);
an intravenous delivery catheter assembly (See Fig. 1 and Fig. 23) removably located coaxially over the needle in such a manner that the needle can be withdrawn from the catheter assembly after successful placement of a delivery end of a catheter tube (14) in a patient vein (See [0114-0115] “insert the inner needle 10 and outer needle 14 into the blood vessel of the patient…Then, retract the inner needle 10 from the outer needle 14 by pulling back the inner needle hub 12 to retract it from the containing part 54…”);
a tip protector assembly (78) coaxially and moveably arranged over the needle and removably attached to a proximal portion of the catheter assembly and adapted to protectively cover the bevel/tip (See [0110] “the needle tip protector 78 is mounted to the inner needle 10 in a movable way in the needle axis direction”)
the tip protector assembly having a mechanism for obstructing the bevel/tip from emerging out of a distal end (See at 130 in Fig. 6) of the tip protector assembly once the bevel/tip is retracted and the mechanism is activated (See [0119] “the needle tip 18 of the inner needle 10 to be covered and protected by the protector main body 92”), and the tip protector assembly also having another mechanism to engage the bulge and prevent the portion of the needle from the bulge to the bevel/tip from emerging out of a proximal end (See at 96 in Fig. 6) of the tip 
With regards to claim 2, Kawai discloses the claimed invention of claim 1, and Kawai further discloses (Figs. 6-7) that the tip protector assembly (78; and see [0084] “the needle tip protector 78…comprises, as shown in Figs. 1, 2 and 5, a protector main body 92”) comprises a non-reactive metallic body (See [0085] “the protector main body 92 comprises a metal single unit...As the metal material that forms the protector main body 92…For example, metal materials such as stainless steel” which according to the Applicant’s instant specification page 8 last paragraph stainless steel is a non-reactive metal see “non reactive metal, preferably but not limited to stainless steel”).
With regards to claim 3, Kawai discloses the claimed invention of claim 1, and Kawai further discloses (Figs. 6-7 and 10) that the tip protector assembly (78) further comprises:
a retaining strip (92) forming a base (96) defining a proximal through-bore (108);
a stem (106) extending from one side of the base in a distal direction and having a parallel portion (98) bent in a direction parallel to the base and defining a distal through bore (110) upon the parallel portion in such a manner that the proximal and distal through bores provide passage for the needle (See [0088] “the inner needle 10 inserted into the insertion holes 108 and 110 of the distal end-side and the proximal end-side bottom plates 96 and 98 respectively”);
the proximal through bore (108) having a profile larger than a principle profile of the needle but lesser than an outer profile of the bulge (See [0087] “the diameter of the first insertion hole 108 is made smaller than the outer diameter of the above engaging part 20 provided in the 
the distal through-bore (110) having a profile larger than the outer profile of the bulge, allowing the bulge to pass through the distal through bore (See [0087] “the diameter of the first insertion hole 108 is made smaller than the outer diameter of the above engaging part 20 provided in the inner needle 10, whereas the diameter of the second insertion hole 110 is made larger than the outer diameter of the engaging part 20” and [0088] “the inner needle 10 inserted into the insertion holes 108 and 110”. As the second insertion hole/distal through bore is larger than the outer diameter of the engaging part/bulge 20, the distal through bore would allow the bulge to pass through the distal through bore.); 
the stem (106) having a length lesser than the length of the needle portion between the bulge (20) and the bevel/tip (18) (See Fig. 10, which shows the stem 106 having a length lesser than the length of the needle portion between the bulge 20 and the bevel/tip 18);
a first arm (100, 132) and a second arm (102, 133) extending distally from respective other sides of the base that are adjacent to the one side attached with the stem; and 
a respective claw (134, 135) at a distal end of each of the first arm and the second arm (See Figs. 6-7), the claws adapted to prevent the bevel/tip of the needle from emerging out of the distal end of the tip protector assembly once the bevel/tip is retracted beyond the claws (See [0143] “the inner needle 10 is displaced toward the first protection plates 132 and 133 or second protection plates 134 and 135 under the condition of being protected by each of the protection parts 130 and 131 because it comes in contact and is engaged with each of the protection plates 132 through 135”).
With regards to claim 4, Kawai discloses the claimed invention of claim 3, and Kawai further discloses (Figs. 6-7) that the first (100, 132) and second (102, 133) arms of the tip protector assembly (78) further comprise respective first and second engaging portions (128; and see [0094] “the first flexible side plate 100 and second flexible side plate 102… forms an anti-retraction tab 128”, [0145-0146] “the first and second engaging surface 148 and 150 provided on the action ring 94…the first engaging surface 148 and second engaging surface 150 engaged with the anti-retraction tab 128”, and [0123] “the latching protrusion 152 of the action ring 94 slides over the tapered latch surface 72 of the annular groove 70 formed along the inner periphery of the outer needle hub 16”. Therefore, as the first and second engaging portions 128 engage with the action ring 94 which engages with the corresponding rib 70, it can be said that the first and second engaging portions engages with the corresponding rib 70.) adapted to engage a corresponding rib (70) present inside the catheter assembly (The outer needle hub 16 which comprises the annular groove 70 is a part of the catheter assembly) to provide secure but removable holding of the tip protector assembly within the catheter assembly (See [0123] “Since the action ring 94 remains engaged, at this time, with each protruded engaging part 142 and each anti-retraction tab 128 of the protector main body 92,…the state of the needle tip 18 of the inner needle 10 protected with each of the protection parts 130 and 131 is maintained”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Baid (US 2008/0171986).
With regards to claim 5, Kawai discloses the claimed invention of claim 1, and Kawai further discloses (Figs. 1 and 23-24) that the catheter assembly (See Fig. 23) further comprises a catheter tube (14), a catheter holder (16), a tube (54), and a wing body (170) that is coaxially and removably attached (See [0115] “Then, retract the inner needle 10 from the outer needle 14 by pulling back the inner needle hub 12 to retract it from the containing part 54 of the outer needle hub 16”) over the tip protector assembly (78) by a locking mechanism (See [0127] “the integral movement of the action ring 94 and the protector main body 92 is prevented, up to a given position of the position of the protector main body, by engagement of the latching protrusion 152 with the annular groove 70 of the containing part 54”).
However, Kawai is silent with regards to the tube being a silicone tube.
Nonetheless, Baid teaches (Figs. 1-2) that the tube (52) is a silicone tube (See [0036] “the silicone tube 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai with a teaching of Baid such that the tube is comprised of silicone. One of ordinary skill in the art would have been motivated to make this modification, as Kawai is silent with regards to the material of the tube therefore one of ordinary skill in the art would refer to the teaching of Baid in order to construct the intravenous cannula.
The intravenous cannula of Kawai modified in view of Baid will hereinafter be referred to as the intravenous cannula of Kawai and Baid.
With regards to claim 6, Kawai discloses the claimed invention of claim 1, and Kawai further discloses that the intravenous cannula (See [0064] “indwelling needle assembly”) further comprising a needle hub assembly (See [0064] “inner needle hub”) coaxially mounted over the needle (10; see [0064] “an inner needle hub 12 that fastens the proximal end…of said inner needle 10”) and comprising a needle hub (12), wherein a distal portion (34) of the needle hub assembly has an elongation (38) adapted to push the tip protector assembly (78) inside the catheter assembly (See Fig. 1 and Fig. 23) (See [0076] “the multitude of protruded plates 38 thrust into the proximal end-side opening 40 of the outer needle hub 16. In that way, the inner needle hub 12 and the outer needle hub 16 are assembled to each other in an easily detachable manner.”) to the extent that first and second engaging portions (128; and see [0094] “the first flexible side plate 100 and second flexible side plate 102… forms an anti-retraction tab 128”, [0145-0146] “the first and second engaging surface 148 and 150 provided on the action ring 94…the first engaging surface 148 and second engaging surface 150 engaged with the anti-retraction tab 128”, and [0123] “the latching protrusion 152 of the action ring 94 slides over the tapered latch surface 72 of the annular groove 70 formed along the inner periphery of the outer needle hub 16”. Therefore, as the first and second engaging portions 128 engage with the action ring 94 which engages with the corresponding rib 70, it can be said that the first and second engaging portions engages with the corresponding rib 70.) of the tip protector assembly become removably interlocked with a corresponding rib (70) present inside the catheter assembly.
Kawai is silent with regards to a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a distal portion of the flash back chamber.
Nonetheless, Baid teaches (Figs. 1-2) a flash back chamber (50) attached at a proximal portion (See at 20 in Fig. 2) of the needle hub (20), and a luer lock (22) releasably attached (See 

    PNG
    media_image1.png
    483
    725
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai with a teaching of Baid such that the intravenous cannula further comprises a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a distal portion of the flash back chamber. The flash back chamber attached at a proximal portion of the needle hub, and the luer lock releasably attached at a distal portion of the flash back chamber would replace the ventilation filter 46 of the intravenous cannula of Kawai. One of ordinary skill in the art would have been motivated to make this modification, as Baid teaches that a flash back chamber is used 
With regards to claim 7, the intravenous cannula of Kawai and Baid teaches the claimed invention of claim 5, however Kawai is silent with regards to the intravenous cannula further comprising a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body through a locking mechanism to protectively cover the bevel/tip and the catheter tube.
Nonetheless, Baid further teaches (Figs. 1-2) the intravenous cannula (10) further comprising a cover (12) slidably arranged over the catheter tube (30), wherein a proximal portion (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. B) of the cover is removably attached (See [0035] “the needle cover is removed”) to an attachment site (32) at a distal portion of the wing body (14) through a locking mechanism (See at 32 in Fig. 2) to protectively cover the bevel/tip (26) and the catheter tube. 

    PNG
    media_image2.png
    275
    707
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai and Baid with a further teaching of Baid such that  the intravenous cannula further comprising a cover slidably arranged 
With regards to claim 8, intravenous cannula of Kawai discloses the claimed invention of claim 4, and Kawai further discloses (Figs. 1-7 and 23-24) that the catheter assembly further comprises a catheter tube (14), a catheter holder (16), a tube (54), and a wing body (170) that is coaxially and removably attached (See [0115] “Then, retract the inner needle 10 from the outer needle 14 by pulling back the inner needle hub 12 to retract it from the containing part 54 of the outer needle hub 16”) over the tip protector assembly (78) by a locking mechanism (See [0127] “the integral movement of the action ring 94 and the protector main body 92 is prevented, up to a given position of the position of the protector main body, by engagement of the latching protrusion 152 with the annular groove 70 of the containing part 54”).
However, Kawai is silent with regards to the tube being a silicone tube.
Nonetheless, Baid teaches (Figs. 1-2) that the tube (52) is a silicone tube (See [0036] “the silicone tube 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai with a teaching of Baid such that the tube is comprised of silicone. One of ordinary skill in the art would have been motivated to make this modification, as Kawai is silent with regards to the material of the tube therefore one of ordinary skill in the art would refer to the teaching of Baid in order to construct the intravenous cannula.
The intravenous cannula of Kawai modified in view of Baid will hereinafter be referred to as the intravenous cannula of Kawai and Baid.
With regards to claim 9, the intravenous cannula of Kawi and Baid teaches the claimed invention of claim 8, and Kawai further teaches that the intravenous cannula (See [0064] “indwelling needle assembly”) further comprising a needle hub assembly (See [0064] “inner needle hub”) coaxially mounted over the needle (10; see [0064] “an inner needle hub 12 that fastens the proximal end…of said inner needle 10”) and comprising a needle hub (12), wherein a distal portion (34) of the needle hub assembly has an elongation (38) adapted to push the tip protector assembly (78) inside the catheter assembly (See Fig. 1 and Fig. 23) (See [0076] “the multitude of protruded plates 38 thrust into the proximal end-side opening 40 of the outer needle hub 16. In that way, the inner needle hub 12 and the outer needle hub 16 are assembled to each other in an easily detachable manner.”) to the extent that first and second engaging portions (128; and see [0094] “the first flexible side plate 100 and second flexible side plate 102… forms an anti-retraction tab 128”, [0145-0146] “the first and second engaging surface 148 and 150 provided on the action ring 94…the first engaging surface 148 and second engaging surface 150 engaged with the anti-retraction tab 128”, and [0123] “the latching protrusion 152 of the action ring 94 slides over the tapered latch surface 72 of the annular groove 70 formed along the inner periphery of the outer needle hub 16”. Therefore, as the first and second engaging portions 128 engage with the action ring 94 which engages with the corresponding rib 70, it can be said that the first and second engaging portions engages with the corresponding rib 70.) of the tip protector assembly become removably interlocked with a corresponding rib (70) present inside the catheter assembly.

Nonetheless, Baid teaches (Figs. 1-2) a flash back chamber (50) attached at a proximal portion (See at 20 in Fig. 2) of the needle hub (20), and a luer lock (22) releasably attached (See [0031] “and luer lock 22 can be separated from the assembly of wing housing 141 and port”) at a distal portion (See Fig. A reiterated below; note that under 35 U.S.C. 112b the “a distal portion of the flash back chamber” is being interpreted as “a proximal portion of the flash back chamber”) of the flash back chamber.

    PNG
    media_image1.png
    483
    725
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai and Baid with a further teaching of Baid such that the intravenous cannula further comprises a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a distal portion of the flash back chamber. The flash back chamber attached at a proximal portion of the 
With regards to claim 10, the intravenous cannula of Kawai and Baid teaches the claimed invention of claim 9, however Kawai is silent with regards to the intravenous cannula further comprising a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body through a locking mechanism to protectively cover the bevel/tip and the catheter tube.
Nonetheless, Baid further teaches (Figs. 1-2) the intravenous cannula (10) further comprising a cover (12) slidably arranged over the catheter tube (30), wherein a proximal portion (See Fig. B reiterated below) of the cover is removably attached (See [0035] “the needle cover is removed”) to an attachment site (32) at a distal portion of the wing body (14) through a locking mechanism (See at 32 in Fig. 2) to protectively cover the bevel/tip (26) and the catheter tube. 

    PNG
    media_image2.png
    275
    707
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783